712 N.W.2d 499 (2006)
474 Mich. 1126
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gregory Richard MOX, Defendant-Appellant.
Docket Nos. 130088 & (25). COA No. 261954.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under *500 MCR 6.508(D). The motion to remand is DENIED.
KELLY, J., not participating.